Exhibit 10.31

SBI Board Compensation Proposal

Effective January, 2009

SBI Board Member Retainers

 

Board Member -

   $ 25,000

Audit Committee Chair -

   $ 10,000

Compensation Committee Chair -

   $ 7,000

Nominating Committee Chair -

   $ 5,000

SBI Board and Committee Meeting Fees

 

Board Meeting Fee -

   $ 1,500

Committee Meeting Fee -

   $ 1,200

Subsidiary Board and Committee Meeting Fees

 

Susquehanna Bank Board Meeting Fee -

   $ 1,200

Other Boards and Committees Meeting Fee -

   $ 1,000

Telephonic Participation Meeting Fees

 

  •  

Telephonic participation guidelines will be established by the Chair of each
Board and committee.

 

  •  

In the event telephonic participation is permitted by the Chair, the telephonic
meeting fee will be 60% of the in-person meeting fee. (Single topic
teleconferences not compensated.)